Citation Nr: 0739638	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to post-traumatic stress 
disorder.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.

4.  Entitlement to service connection for diverticulitis and 
irritable bowel condition, to include as secondary to post-
traumatic stress disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux disorder and hiatal hernia, to include as secondary to 
post-traumatic stress disorder.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to service connection for a disability 
manifested by shaking and jerking of the lower extremities, 
to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of service connection for erectile dysfunction, 
hypertension, diverticulitis and irritable bowel condition, 
and gastroesophageal reflux disorder and hiatal hernia, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a 
chronic sleep disorder.

2.  The evidence does not show a current diagnosis of flat 
feet.


3.  The evidence does not show a current diagnosis of a 
disability manifested by shaking and jerking of the lower 
extremities.


CONCLUSIONS OF LAW

1.  A chronic sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

3.  Claimed disability manifested by shaking and jerking of 
the lower extremities
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2004 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records.  Moreover, the veteran has 
not identified any sources of post service medical treatment 
for his chronic sleep disorder, flat feet, or shaking and 
jerking of the lower extremities. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In the absence of medical evidence of a 
current disability, as well as the absence of any inservice 
or post service treatment for any of these conditions, the 
Board finds that a VA examination is not necessary in this 
matter.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking service connection for a chronic sleep 
disorder, flat feet, and a disability manifested by shaking 
and jerking of the lower extremities.

Historically, the veteran served on active duty in the U.S. 
Marine Corps from December 1965 to December 1967, including 
service in the Republic of Vietnam.  A review of his service 
medical records is completely silent as to complaints of or 
treatment for a chronic sleep disorder, flat feet, or a 
disability manifested by shaking and jerking of the lower 
extremities.  His separation examination, performed in 
November 1967, noted that his feet and neurological 
evaluation were normal.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
organic disease of the nervous system, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

After reviewing the veteran's claims folder, the Board finds 
that the veteran's claims seeking service connection for a 
chronic sleep disorder, flat feet, and a disability 
manifested by shaking and jerking of the lower extremities, 
must be denied.  Although requested by the RO, the veteran 
has failed to produce any medical evidence showing treatment 
for or a diagnosis of any of these conditions.

As for the veteran's claimed chronic sleep disorder, the 
Board acknowledges that he is shown to have some difficulty 
sleeping as a symptom of his service-connected PTSD.  
Moreover, the disability rating assigned to the veteran's 
service-connected PTSD specifically contemplates chronic 
sleep impairment in rating that condition. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Thus, service connection for 
sleep impairment as a symptom of PTSD has already been 
established.  

However, to the extent the veteran is now seeking service 
connection for a separate chronic sleep disorder, his claim 
must be denied.  There is simply no medical evidence of 
record indicating that he has been diagnosed with a chronic 
sleep disorder.  Accordingly, service connection for a sleep 
disorder, as a separate chronic condition, must be denied.  

As for his flat feet, the veteran has alleged that he has 
flat feet related to his military service.  Nevertheless, he 
has failed to identify or provide a medical treatment report 
noting complaints of or diagnosis of this condition.  
Moreover, his service medical records are silent for this 
condition, including his separation examination, performed in 
June 1966, which listed his feet as normal.  In fact, no 
treatment for this condition has been shown or alleged at any 
point since the veteran's discharge from the service over 
thirty-five years ago. 

As for his claimed disability manifested by shaking and 
jerking of the lower extremities, the Board finds no current 
complaints or diagnosis of any such condition in the 
veteran's medical records.  While the veteran alleges that he 
experiences this phenomenon approximately once per week, the 
medical evidence of record, both during service and in the 
more than thirty-five years thereafter, are completely silent 
as to this condition.  Id.  In fact, a statement from the 
veteran, dated in October 2004, noted that he has never 
sought treatment for this condition.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that a chronic sleep disorder, flat feet, or a 
disability manifested by shaking and jerking of the lower 
extremities exists, the criteria for establishing service 
connection for any of these conditions have not been 
established.  38 C.F.R. § 3.303.  

Although the veteran contends that he has a chronic sleep 
disorder, flat feet, and a disability manifested by shaking 
and jerking of the lower extremities related to his service, 
or secondary to his inservice exposure to herbicides, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a chronic sleep disorder is denied.

Service connection for flat feet is denied.

Service connection for a disability manifested by shaking and 
jerking of the lower extremities is denied.


REMAND

The veteran is seeking service connection for erectile 
dysfunction, hypertension, diverticulitis and irritable bowel 
condition, and gastroesophageal reflux disorder and hiatal 
hernia.  He contends that each of these conditions has been 
caused or aggravated by his military service and/or his 
service-connected PTSD.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claims herein.  

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In the combined VA genitourinary, intestines and hypertension 
examination, conducted in December 2004, the VA examiner 
considered whether the various conditions at issue herein 
were caused by the veteran's service-connected PTSD.  The 
opinions provided, however, failed to address or clearly 
consider whether the veteran's service-connected PTSD 
aggravated any of these claimed conditions.  
 
Accordingly, the Board finds that the RO should schedule the 
veteran for an additional examination(s) in order to clarify 
whether the veteran's claimed erectile dysfunction, 
hypertension, diverticulitis and irritable bowel condition, 
and gastroesophageal reflux disorder and hiatal hernia, have 
been aggravated by his service-connected PTSD.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board further finds that 
the treatment records relating to these conditions be updated 
by the RO, with all necessary assistance from the veteran.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
erectile dysfunction, hypertension, 
diverticulitis, irritable bowel 
condition, gastroesophageal reflux 
disorder and hiatal hernia since January 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of the following conditions: (1) 
erectile dysfunction, (2) hypertension, 
(3) diverticulitis and irritable bowel 
condition, and (4) gastroesophageal reflux 
disorder and hiatal hernia.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: whether the veteran's 
erectile dysfunction, hypertension, 
diverticulitis and irritable bowel 
condition, and/or gastroesophageal reflux 
disorder and hiatal hernia was caused by 
or aggravated by the veteran's service-
connected PTSD.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The RO must then re-adjudicate the 
veteran's claims of appeal herein.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


